EX-16.13.d.i EXHIBIT A TO THE EXPENSE LIMITATION AGREEMENT BETWEEN NATIONWIDE MUTUAL FUNDS AND NATIONWIDE FUND ADVISORS Effective May 1, 2007 Amended May 1, 2015†* Name of Fund/Class Expense Limitation for Fund/Class Nationwide Money Market Fund Prime 0.59% Service Class ‡ 0.59% Institutional Class 0.59% Nationwide Government Bond Fund †† Class A 0.76% Class C 0.76% Class R 0.76% Institutional Service Class 0.76% Nationwide U.S. Small Cap Value Fund Class A 1.09% Class C 1.09% Institutional Class 1.09% Institutional Service Class 1.09% Each of the Asset Allocation Funds (Nationwide Investor Destinations Aggressive Fund, Nationwide Investor Destinations Moderately Aggressive Fund, Nationwide Investor Destinations Moderate Fund, Nationwide Investor Destinations Moderately Conservative Fund, Nationwide Investor Destinations Conservative Fund) Class A 0.25% Class C 0.25% Class R 0.25% Service Class 0.25% Institutional Class 0.25% Institutional Service Class 0.25% Nationwide S&P 500 Index Fund Class A 0.21% Class C 0.21% Class R 0.21% Service Class 0.21% Institutional Class 0.21% Institutional Service Class 0.21% Nationwide Small Cap Index Fund Class A 0.28% Class C 0.28% Class R 0.28% Institutional Class 0.28% Nationwide Mid Cap Market Index Fund Class A 0.30% Class C 0.30% Class R 0.30% Institutional Class 0.30% Nationwide International Index Fund Class A 0.34% Class C 0.34% Class R 0.34% Institutional Class 0.34% Nationwide Bond Index Fund Class A 0.29% Class C 0.29% Class R 0.29% Institutional Class 0.29% Nationwide Bond Fund Class A 0.44% Class C 0.44% Class R 0.44% Institutional Class 0.44% Institutional Service Class 0.44% Nationwide Growth Fund Class A 0.65% Class C 0.65% Class R 0.65% Institutional Class 0.65% Institutional Service Class 0.65% Nationwide Portfolio Completion Fund Class A 0.40% Class C 0.40% Institutional Class 0.40% Institutional Service Class 0.40% Nationwide Small Company Growth Fund Class A 0.94% Institutional Service Class 0.94% 2 Nationwide Global Equity Fund Class A 0.95% Class C 0.95% Institutional Class 0.95% Institutional Service Class 0.95% Nationwide High Yield Bond Fund Class A 0.75% Class C 0.75% Institutional Class 0.75% Institutional Service Class 0.75% Nationwide Inflation-Protected Securities Fund Class A 0.30% Institutional Class 0.30% Nationwide Core Plus Bond Fund Class A 0.70% Institutional Class 0.70% Institutional Service Class 0.70% Nationwide Bailard Cognitive Value Fund (1) Class A 1.47% Class C 2.07% Class M 1.07% Institutional Class 1.07% Institutional Service Class 1.22% Nationwide Bailard International Equities Fund (1) Class A 1.42% Class C 2.10% Class M 1.10% Institutional Class 1.10% Institutional Service Class 1.27% Nationwide Bailard Technology & Science Fund (I) Class A 1.45% Class C 2.05% Class M 1.05% Institutional Class 1.05% Institutional Service Class 1.20% Nationwide Geneva Mid Cap Growth Fund (1) \ Class A 1.38% Class C 1.98% Institutional Class 0.98% Institutional Service Class 1.13% 3 Nationwide Geneva Small Cap Growth Fund (1) Class A 1.62% Class C 2.22% Institutional Class 1.22% Institutional Service Class 1.37% Nationwide HighMark Balanced Fund (1) Class A 1.24% Class C 1.84% Institutional Class 0.84% Institutional Service Class 0.99% Nationwide HighMark Bond Fund (1) Class A 0.97% Class C 1.40% Institutional Class 0.65% Institutional Service Class 0.72% Nationwide HighMark California Intermediate Tax Free Bond Fund (1) Class A 0.79% Class C 1.24% Institutional Class 0.49% Institutional Service Class 0.54% Nationwide HighMark Large Cap Core Equity Fund (1) Class A 1.22% Class C 1.82% Institutional Class 0.82% Institutional Service Class 0.97% Nationwide HighMark Large Cap Growth Fund (1) Class A 1.27% Class C 1.87% Institutional Class 0.87% Institutional Service Class 1.02% Nationwide HighMark National Intermediate Tax Free Bond Fund (1) Class A 0.77% Class C 1.22% Institutional Class 0.47% Institutional Service Class 0.52% Nationwide HighMark Short Term Bond Fund (1) Class A 0.76% Class C 1.20% Institutional Class 0.45% 4 Institutional Service Class 0.51% Nationwide HighMark Small Cap Core Fund (1) Class A 1.62% Class C 2.22% Institutional Class 1.22% Institutional Service Class 1.37% Nationwide HighMark Value Fund (1) Class A 1.25% Class C 1.85% Institutional Class 0.85% Institutional Service Class 1.00% Nationwide Ziegler Equity Income Fund (1) Class A 1.15% Class C 1.75% Institutional Class 0.75% Institutional Service Class 0.90% Nationwide Ziegler NYSE Area Tech 100 Index Fund (1) Class A 1.08% Class C 1.68% Institutional Class 0.68% Institutional Service Class 0.83% Nationwide Ziegler Wisconsin Tax Exempt Fund (1) Class A 0.90% Class C 1.35% Institutional Class 0.60% Institutional Service Class 0.65% Nationwide Bailard Emerging Markets Equity Fund Class A 1.10% Class C 1.10% Class M 1.10% Institutional Class 1.10% Institutional Service Class 1.10% Nationwide Diverse Managers Fund Institutional Service Class 0.84% Nationwide Herndon Mid Cap Value Fund Class A 0.95% Class C 0.95% Institutional Class 0.95% Institutional Service Class 0.95% 5 *As approved at the Board of Trustees at its meeting held on March 10, 2015. †Effective through February 29, 2016. ††Effective through April 30, 2016. (1) Expense limitation for the Fund/Class shown includes Rule 12b-1 fees and administrative services fees. ‡ With respect to the Service Class of the Nationwide Money Market Fund, effective until at least February 29, 2016, the Fund Operating Expenses shall be limited to 0.75% and shall include the Rule 12b-1 fees and fees paid pursuant to an Administrative Services Plan. IN WITNESS WHEREOF, the parties have caused this Amended Exhibit A to be signed by their respective officers thereunto duly authorized and their respective corporate seals to be hereunto affixed, as of the day and year first above written. NATIONWIDE MUTUAL FUNDS By: /s/ Michael S. Spangler Name: Michael S. Spangler Title: President NATIONWIDE FUND ADVISORS By:/s/ Michael S. Spangler Name: Michael S. Spangler Title: President 6
